REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Asada et al. (US 20040131338 A1), Guitarte Perez et al. (US 20060104454 A1), Holm et al. (US 20070087686 A1), and Chen et al. (US 20170133011 A1), expressly teaches or reasonably suggests, “a system comprising a first network device and a second network device, 
the first network device comprising: a first network interface; 
…
detecting a presence of a user, wherein detecting the presence of the user comprises analyzing: (i) image data received from the camera and (ii) infrared data received from the one or more infrared sensors; and 
sending, in response to detecting the presence of the user, a particular signal via the first network interface; and 
the second network device comprising: a second network interface; 
…

playing back, via the second audio transducer, an audio output corresponding to the particular signal“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 2-11 are allowed because they contain all the limitations of claim 1.

Regarding claim 12, none of the closest prior art, such as Asada et al. (US 20040131338 A1), Guitarte Perez et al. (US 20060104454 A1), Holm et al. (US 20070087686 A1), and Chen et al. (US 20170133011 A1), expressly teaches or reasonably suggests, “a first network device comprising: a network interface; 
…
detecting a presence of a user, wherein detecting the presence of the user comprises analyzing: (i) image data received from the camera and (ii) infrared data received from the one or more infrared sensors; and 
causing a second network device to play back, via a second audio transducer, an audio output corresponding to a particular signal, wherein causing the second network device to play back the audio output comprises sending, in response to detecting the presence of the user, data representing the particular signal via the network interface“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 13-20 are allowed because they contain all the limitations of claim 12.

Regarding claim 21, none of the closest prior art, such as Asada et al. (US 20040131338 A1), Guitarte Perez et al. (US 20060104454 A1), Holm et al. (US 20070087686 A1), and Chen et al. (US 20170133011 A1), expressly teaches or reasonably suggests, “a system comprising a first network device and a second network device, 
the first network device comprising: a first network interface; 
…
detecting a presence of a user, wherein detecting the presence of the user comprises analyzing: (i) image data received from the camera and (ii) infrared data received from the one or more infrared sensors; and 
sending, in response to detecting the presence of the user, a particular signal via the first network interface; and 
the second network device comprising: a second network interface; 
…
 receiving, via the second network interface, data corresponding to the particular signal; and 
causing a third network device to play back, via a second audio transducer, an audio output corresponding to the particular signal“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 22-30 are allowed because they contain all the limitations of claim 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            
/JASON R KURR/           Primary Examiner, Art Unit 2654